DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04, 2020; December 16, 2020; March 16, 2021; and March 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 04, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wiemeersch et al. (hereinafter “Van Wiemeersch”, US 2017/0016266).
Regarding claim 1, Van Wiemeersch discloses an access control system for a motor vehicle (i.e., a passive keyless entry/passive start (PEPS) system 104 for vehicle 102 as described in paragraph 0024, and as shown in Fig. 1A), wherein the motor vehicle comprises at least one access element that is automatically adjustable between a closed position and at least one open position (i.e., a door, window, sunroof, vent closure as described in paragraphs 0024, 0028-0029 and as shown in Fig. 1A), wherein the access control system comprises: 
an adjustment device for adjusting the at least one access element between the closed position and the open position (i.e., power window an actuator 110 to open or close the window as described in paragraph 0084); 
a detection device configured to detect at least one position of a portable key element relative to the motor vehicle by means of wireless transmission (i.e., detecting the user and/or PEPS key for 104 in close proximity to a PEPS handle capacitive sensor 106 of a vehicle 102 door handle by exchanging high-frequency and low frequency messages as described in paragraphs 0025, and 0073-0074); 
an environmental detection device configured to detect at least one environmental parameter (i.e., rain sensors for determining rain conditions as described in Abstract, and paragraphs 0003, and 0027-0028); and 
a control device configured to control an adjustment movement of the at least one access element depending on the at least one detected position of the portable key element and depending on the at least one detected environmental parameter (i.e., closing windows based on the determination that no key fob 104 is detected in step 712, and a detected rain in step 716, and as described in paragraphs 0084-0085).

Regarding claim 2, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the environmental detection device is configured to detect an outside temperature outside of the motor vehicle, an amount of precipitation, an ambient brightness, a time, a wind force outside the motor vehicle, and/or a wind direction as the at least one detected environmental parameter (i.e., detecting rain, humidity as described in paragraph 0076).

Regarding claim 3, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the environmental detection device is configured to determine the at least one detected environmental parameter by means of received weather data and a detected location of the motor vehicle (i.e., the weather forecast for the maintained location of the vehicle 102 as described in paragraphs 0039-0041).

Regarding claim 4, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the control device is configured to adjust the at least one access element between the open position and the closed position depending on the detected position of the portable key element and configured to adapt at least one movement parameter of the adjustment movement depending on the at least one detected environmental parameter (i.e., closing windows based on the determination that no key fob 104 is detected in step 712, and a detected rain in step 716, and as described in paragraphs 0084-0085).

Regarding claim 5, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the at least one movement parameter is an opening speed, an opening angle, an opening timing, a time lag for an adjustment of an access element starting with a distance of the portable key element from the motor vehicle falling under a minimum distance, and/or an opening time period before the access element is adjusted back into the closed position (i.e., when the door is ajar as described in paragraph 0072).
Regarding claim 6, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the control device is configured to adjust the at least one access element between the open position and the closed position depending on the detected environmental parameters in a case of different detected positions of the portable key element (i.e., when the rain is detected and the key fob 104 is detected inside the vehicle 102 as described in paragraph 0085).
Regarding claim 7, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the motor vehicle comprises: 
a plurality of access elements automatically adjustable between respective closed positions and open positions (i.e., a door as described in 0024, 0028-0029 and as shown in Fig. 1A), wherein the control device is configured to adjust a different number of the plurality of access elements between their respective closed and open positions depending on the at least one detected environmental parameter in accordance with the at least one detected position of the portable key element (i.e., determining to close all windows, all windows except vents, etc. as described in paragraph 0084).
Regarding claim 8, Van Wiemeersch discloses a motor vehicle (i.e., vehicle 102 as shown in Fig. 1A), comprising: one or more access elements which are automatically adjustable between respective closed positions and open positions (i.e., closing windows based on the determination that no key fob 104 is detected in step 712, and a detected rain in step 716); and an access control system according to claim 1 (see rejections of claim 1).

Regarding claim 9, Van Wiemeersch discloses a method for controlling an access to a motor vehicle, the motor vehicle comprising an access element that is automatically adjustable between a closed position and an open position, the method comprising: 
detecting a position of a portable key element relative to the motor vehicle (i.e., detecting the user and/or PEPS key for 104 in close proximity to a PEPS handle capacitive sensor 106 of a vehicle 102 door handle by exchanging high-frequency and low frequency messages as described in paragraphs 0025, and 0073-0074); 
detecting an environmental parameter (i.e., rain sensors for determining rain conditions as described in Abstract, and paragraphs 0003, and 0027-0028); and 
controlling an adjustment movement of the access element depending on the detected position of the portable key element and depending on the detected environmental parameter (i.e., closing windows based on the determination that no key fob 104 is detected in step 712, and a detected rain in step 716, and as described in paragraphs 0084-0085).

Regarding claim 10, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein whether the access element is opened and/or closed is controlled depending on the detected position of the portable key element, and wherein a manner of adjustment of the access element is set depending on the detected environmental parameter (i.e., closing windows based a detected rain in step 716, and as described in paragraphs 0084-0085).
Regarding claims 11-13, Van Wiemeersch discloses all limitations recited within claims as described above.  Van Wiemeersch also discloses wherein the at least one access element includes at least one of a door, a window, or a boot lid (i.e., a door as described in 0024, 0028-0029 and as shown in Fig. 1A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644